Citation Nr: 0204628	
Decision Date: 05/16/02    Archive Date: 05/24/02	

DOCKET NO.  96-00 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1972 to September 1974, with a period of 
incarceration during this service.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was transferred to the RO in 
Huntington, West Virginia, when the veteran moved.  In April 
1997, the Board remanded this case to the RO for additional 
development.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2001).

In April 1997, the Board noted that a VA Form 9 (substantive 
appeal) submitted by the veteran, dated in October 1995, 
appeared to constitute a notice of disagreement with a 
September 1995 rating determination.  The RO had not provided 
a statement of the case with regard to those issues addressed 
within the September 1995 rating determination.  These issues 
were referred to the RO for further appropriate action.

The issues of entitlement to an increased rating for pes 
planus and entitlement to nonservice-connected pension were 
subjects of a statement of the case issued in August 1998.  A 
substantive appeal regarding those issues has not been 
received.  In making this determination, the Board has noted 
a substantive appeal submitted by the veteran in December 
2001.  However, a review of this substantive appeal indicates 
that it only addresses the issue of entitlement to service 
connection for PTSD.  It should also be noted that the 
veteran has been awarded nonservice-connected pension.  
Nowhere in the December 2001 substantive appeal is the issue 
pertaining to pes planus mentioned by the veteran.  
Accordingly, the Board finds that the issues addressed in the 
August 1998 statement of the case are not before the Board.  
This determination is consistent with the veteran's testimony 
before the undersigned in April 2002, in which he made no 
reference to these issues.  


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to this claim; all 
available, relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran did not engage in combat with the enemy.  

3.  The veteran has provided no meaningful information which 
can be used as the basis for another attempt to confirm his 
alleged stressor in service. 

4.  There is no credible supporting evidence that the veteran 
was subjected to the claimed stressor event in service.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001) and 66 Fed. Reg. 45,620 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records, which appear complete, show no 
treatment for PTSD or PTSD-related symptoms.  Medical records 
associated with the veteran's incarceration in Fort 
Leavenworth, Kansas, are also part of the veteran's service 
medical records before the Board.  The veteran did undergo an 
admission summary performed by a social worker in March 1973, 
during his incarceration.  He had been incarcerated for 
several months prior to this report.  He made no reference to 
a sexual assault during his incarceration. 

From October 1974 to February 1975, the veteran was 
hospitalized at a VA Medical Center (VAMC).  He was treated 
for drug abuse and other disorders not at issue herein.  
Significantly, during this hospitalization he made no mention 
of being sexually abused in service.

In October 1974, the veteran filed a claim seeking service 
connection for a nervous condition which, he contended, began 
in 1972.  He made no reference to a sexual assault in 
service.  

The veteran underwent a VA psychiatric evaluation in July 
1975.  He made no reference to a sexual assault during 
service.  PTSD was not diagnosed.  

In a December 1975 administrative determination it was found 
that the veteran's character of discharge for his period of 
service from February 1972 to September 1974 was to be 
considered by VA as under conditions other than dishonorable.  

In a February 1976 rating determination, the RO denied 
service connection for a nervous condition.  It did not 
specifically address the matter of service connection for 
PTSD.  The veteran did not appeal that denial. 

The veteran filed an additional claim for VA compensation in 
September 1980.  Once again, he made no reference to a sexual 
assault during his active service.  Additional outpatient 
treatment records obtained by the RO during this time did not 
indicate any difficulties with PTSD or PTSD symptomatology.  

In October 1994, the veteran filed a claim seeking service 
connection for PTSD.  In December 1994, the RO requested a 
detailed description of the specific traumatic event that he 
alleged resulted in his acquiring PTSD.  

From September to October 1994, the veteran was hospitalized 
for PTSD.  In December 1994, he indicated that he witnessed 
an individual being stabbed and beaten.  He also noted that 
in July of 1973 he was the victim of an attempted rape.  

On December 1994 VA psychiatric evaluation, the veteran 
related that he had been charged with insubordination and 
unauthorized leave and sentenced to six months of hard labor 
at Fort Leavenworth, Kansas.  He noted no other crimes at 
that time.  He stated that while he was in prison he 
witnessed and experienced brutality and violence.  On three 
occasions, he saw prisoners attacked with knives.  He also 
indicated that another prisoner beat him after he refused to 
submit to his sexual advances.  The veteran's subjective 
complaints were noted and an objective evaluation was 
performed.  The diagnosis was depressive disorder with 
psychotic features and a borderline personality disorder.  
The examiner concluded that the specific criteria for a 
diagnosis of PTSD were not met.  

The RO denied this claim in February 1995, and the veteran 
appealed this determination to the Board.  At a hearing held 
before the undersigned in February 1997, the veteran 
reiterated his previous contentions.  His representative 
conceded that service medical records did not reflect any 
treatment for a condition indicative of physical beatings 
and/or sexual assaults.  It was contended that the veteran 
was physically as well as sexually abused while incarcerated 
at Fort Leavenworth, Kansas.  A statement from the chief of a 
VA mental hygiene clinic was to the effect that the veteran 
had been treated for PTSD for approximately three years.  

The veteran submitted a January 1997 statement from a person 
who has known him since the eighth grade.  It was indicated 
that 20 years after the veteran's service (in 1992) the 
veteran told this person about his experiences of being 
attacked by inmates during his incarceration.  

In April 1997, the Board remanded this case to the RO for 
additional development.  In September 1998, at the request of 
the Board, the RO contacted the veteran and asked him to note 
any additional medical records pertaining to his psychiatric 
treatment that may have been provided to him while he was 
confined at Fort Leavenworth.  Additional efforts to obtain 
records in support of the veteran's case also were initiated 
by the RO.  

In October 1998, the National Personnel Records Center, upon 
request by the RO for additional medical records, indicated 
that all medical records had been submitted.  In December 
1998, the RO contacted the US Army Crime Records Center.  In 
a response received at the RO in December 1998, it was 
indicated that the veteran was incarcerated for wrongful 
possession of a hypodermic instrument with intent to use, 
wrongful use of a controlled substance, carrying a concealed 
weapon, housebreaking, larceny, and forgery.  A search of 
Army criminal file indexes indicated no additional 
information regarding the veteran. 

In 1998 and 1999, the RO made extensive efforts to obtain 
additional records from the Fort Leavenworth prison.  
Numerous requests for information were submitted.  Additional 
outpatient treatment records were obtained, including a 
hospitalization report from March 1995 to July 1995.  This 
hospitalization report notes treatment for PTSD, depression, 
alcohol dependence, and opioid dependence (in remission).  
During these treatments, there was negligible, if any, 
reference to an alleged sexual assault in service.  A 
February 2000 medical report indicates treatment for PTSD as 
a result of experiences in Fort Leavenworth.  The veteran 
reported that while he was in prison, he was assaulted, held 
down, and there was an attempt to rape him.  He indicated he 
was knocked unconscious, and that someone intervened just 
before he was penetrated.  The diagnoses were PTSD and a 
personality disorder.  

In a June 1999 response to the RO's request for information, 
the Commandant of the United States Disciplinary Barracks at 
Fort Leavenworth, Kansas, stated that following the veteran's 
release, his records were retired to the National Personnel 
Records Center in St. Louis, Missouri, where they were 
maintained for 25 years and then destroyed.  It was indicated 
that correctional records are no longer available for someone 
confined in 1973.  With regard to the RO's request for 
information regarding three witnesses (fellow inmates) who 
came to the veteran's aid during the alleged assault (their 
names are noted within an August 1999 communication from the 
RO to Fort Leavenworth), the commandant indicated that he had 
no information available on the inmates mentioned.  

In a December 2001 response to a supplemental statement of 
the case, it was contended that had the Newark RO acted more 
promptly, records from Fort Leavenworth could have been 
obtained within 25 years of the veteran's incarceration.  In 
this regard, the Board must note that it has reviewed the 
veteran's service medical records and it appears that the 
service medical records are complete.

A second hearing was held before the undersigned in April 
2002.  At that time, it was reaffirmed that the veteran did 
not serve in Vietnam and had no combat service.  He indicated 
that he was receiving Social Security Disability benefits 
based solely on the diagnosed disability of PTSD.  In April 
2002 the Board received information from the veteran 
regarding his Social Security benefits.  The veteran waived 
RO jurisdictional review under 38 C.F.R. § 20.1304(c).  The 
Social Security determination clearly indicates that the 
veteran was found disabled due to "anxiety disorders and 
personality disorders."  PTSD was not mentioned.  At the 
hearing, the undersigned noted that the RO in New Jersey had 
attempted to contact the three witnesses the veteran 
mentioned at his prior travel board hearing.  The veteran was 
advised that attempts to contact these individuals had 
failed.  In response to the question posed by the undersigned 
of whether the veteran had heard from these people or 
contacted them, he responded that it was against the law for 
him to contact any of these people and as inmates they were 
not "that kind of friends."  The veteran indicated there were 
no additional records relevant to his claim that the Board or 
the RO could obtain.  He requested a 30-day extension to 
obtain additional records, which was granted.  The veteran 
provided information regarding his Social Security 
determination, which has been cited above.  No additional 
records have been submitted.  

II.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The VCAA and 
implementing regulations eliminate the concept of a 
well-grounded claim and redefine the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case, but the Board finds that the mandates of the new law 
and regulations are met.  The claim has been considered on 
the merits.  Regarding stressor verification, the Board finds 
that the extensive efforts of the RO to find evidence that 
would support the veteran's claim fulfill the duty to assist.  
Efforts to obtain additional medical records or statements 
from witnesses of the alleged sexual assault have totally 
failed.  The Board has carefully considered the issue of 
whether it should return this case to the RO in an additional 
effort to verify the veteran's stressor.  However the Board 
finds no basis for an additional remand.  Based on the 
statements by the veteran, the Board finds that any effort to 
confirm the alleged stressor in service would fail.  The 
veteran has provided no significant leads for development of 
evidence that would confirm his alleged stressors. 

Under the VCAA, the VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
The veteran was afforded opportunities to submit argument on 
behalf of his claim, which he did (twice directly before the 
undersigned).  The Board finds that VA has done everything 
reasonably possible to assist the veteran.  Discussions in 
the rating decision, statement of the case, and supplemental 
statements of the case have informed the veteran of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim including, 
but not limited to, repeated attempts to obtain information 
that would support the claim.  The Board finds that, in light 
of the extensive and exhaustive efforts already made, further 
attempts at development would not be justified.  

III. Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  
The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination and the new regulation 
were in effect when the RO reviewed this case, the Board 
finds no prejudice to the veteran in proceeding with this 
case at this time. 

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the Court, "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  It is also clear that the Board 
is not required to accept an appellant's statements regarding 
his alleged symptoms, including nightmares, flashbacks, and 
other difficulties he associates with his active service, if 
the Board does not find the statements regarding his symptoms 
to be credible.

The starting point for analyzing a claim of service 
connection for PTSD is a determination whether there is 
evidence of one or more "stressors."  The question of a 
"stressor" also bears upon credibility determinations, as 
certain veterans who "engaged in combat with the enemy" 
gain evidentiary presumptions.   38 C.F.R. § 3.304(d).  Under 
the controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred.  
38 C.F.R. § 3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-
98 (1993).

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the veteran 
engaged in combat with the enemy.  In this case, the veteran 
has conceded that he did not engage in combat with the enemy.  

The Board has determined that the veteran did not engage in 
combat with the enemy as defined within 38 U.S.C.A. 
§ 1154(b).  As a result, as a matter of law, a medical 
provider cannot provide supporting evidence that the claimed 
in-service event actually occurred based on a post-service 
medical examination.  Moreau v. Brown, 9 Vet. App. 389, 395-6 
(1996).  In addition, the veteran's own testimony will not be 
sufficient.  Id.  Other credible supporting evidence from any 
source must be provided.  

The veteran has cited his stressors in service.  They include 
the following:

(1) Witnessing attacks of fellow inmates 
by other inmates during his 
incarceration;

(2) The general stress involved in being 
incarcerated; 

(3) The alleged sexual assault.  

In evaluating these alleged stressors, the Board must note 
that all of these alleged stressors occurred during the 
veteran's incarceration in Fort Leavenworth.  As a result, 
the Board has considered the issue of whether or not such 
alleged injuries can be considered to have occurred in the 
line of duty.  The provisions of 38 C.F.R. § 3.1(m) (2001) 
mandate that the requirements as to line of duty are not met 
if, at the time that the injury was suffered or disease 
contracted, the veteran was either (1) avoiding duty by 
desertion, or absent without leave which materially 
interfered with the performance of military duty; 
(2) confined under a sentence of court-martial involving an 
unremitted dishonorable discharge; or (3) confined under 
sentence of a civil court for a felony as determined under 
the laws of the jurisdiction where the person was convicted 
by such court.  See also 38 U.S.C.A. § 105 (West 1991) (to 
the same effect).  
Willful misconduct means an act involving conscious 
wrongdoing or known prohibitive action.  38 C.F.R. § 3.1(n).  
The language of § 3.1(m), by qualifying the type of 
confinement under a sentence of a court-martial to that which 
involved an "unremitted dishonorable discharge" strongly 
implies that confinement as a result of any other reason, 
such as pretrial confinement or by reason of a court-martial 
sentence other than one that included an unremitted 
dishonorable discharge (as in this case), does not prohibit a 
favorable line-of-duty determination for an injury or disease 
contracted during the confinement.  This is significant 
because the available records do not show at this time that 
the veteran received a sentence that included a dishonorable 
discharge.  He has been found by the VA to be discharged 
under conditions other than dishonorable.  Therefore, any 
trauma experienced by the veteran will be considered as 
incurred in the line of duty.  

This does not end the discussion of this case.  Upon 
analyzing the evidence, the Board finds that the veteran has 
failed to supply "credible" evidence of his alleged inservice 
stressors.  None of his alleged stressors in service is 
confirmed, and the undersigned can find no basis by such 
stressors could be confirmed by the VA.  The special 
provisions of VA Adjudication Procedure Manual M21-1 (M21-1), 
Part III, regarding personal assault have been considered in 
reaching this determination. M21-1 notes that: "Personal 
assault is an event of human design that threatens or 
inflicts harm. Examples of this are rape, physical assault, 
domestic battering, robbery, mugging, and stalking." M21-1, 
Part III, 5.14c.  M21-1 identifies alternative sources for 
developing evidence of personal assault, including private 
medical records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1, Part III, 
5.14c(4)(a).  When there is no indication in the military 
record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.  Examples of behavior changes 
that might indicate a stressor include: visits to a medical 
or counseling clinic or dispensary without a specific 
diagnosis or specific ailment; sudden requests that the 
veteran's military occupational series or duty assignment be 
changed without other justification; lay statements 
indicating increased use or abuse of leave without apparent 
reason; changes in performance or performance evaluations; 
lay statements describing episodes of depression, panic 
attacks or anxiety with no identifiable reasons for the 
episodes; increased or decreased use of prescription 
medication; evidence of substance abuse; obsessive behavior 
such as overeating or undereating; pregnancy tests around the 
time of the incident (clearly not at issue in the veteran's 
case); increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of 
the claimed trauma but not reported as a result of the 
trauma; breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).

After extensive and careful review of the evidence of record, 
the Board concludes that there is no credible documented 
evidence to indicate that the veteran experienced any of the 
identified behavior changes, or any other unusual behaviors 
during his active military service.  Particularly damaging to 
the veteran's case are medical records immediately following 
his discharge from service, which make no reference to the 
alleged stressors.  While there is documentation of drug 
abuse (one of the above-listed indicators of behavior changes 
which might evidence an in-service stressor) almost 
immediately after service, this was not a new behavior.  The 
veteran's incarceration in service was, in part, for 
possession of drugs/drug paraphernalia.  

The Board has noted the extensive efforts of the RO to 
confirm the veteran's alleged stressors, with no results.  
The Board has reviewed the service medical records and they 
appear complete.  There is absolutely no indication that the 
veteran underwent treatment for assault or for a psychiatric 
condition during his incarceration in Leavenworth (as 
contended).  Specific medical records from Leavenworth are 
contained within the veteran's service medical records and 
they failed to note any indication of PTSD or PTSD-related 
symptomatology.  Medical records immediately following his 
discharge from service only support this finding.  These 
facts do not support the claim.  

The Board is aware of the Court's decision in Patton v. West, 
12 Vet. App. 272 (1999).  Patton involved an allegation of 
noncombat personal assault as the alleged stressor with 
respect to PTSD.  The Court noted that certain provisions in 
VA Manual M21-1 apply to such claims.  In this case, however, 
the Board has specifically determined that every effort to 
confirm the veteran's alleged stressor in service has been 
undertaken, with negative results.  

Also noteworthy are the extensive medical evidence and 
evidentiary records that fail to support the veteran's 
alleged stressors in service.  Specifically, medical records 
following the veteran's discharge from active service provide 
no indication of an alleged sexual assault.  The veteran did 
report the alleged sexual assault to any individual he 
confided in until decades after his discharge from active 
service.  His own testimony before the undersigned is not 
entirely consistent with statements he initially made to the 
VA regarding his psychiatric disability following service.  
These facts weigh against his claim.  

A VA psychiatric evaluation in December 1994 found that the 
criteria necessary for a diagnosis of PTSD were not met.  
Although PTSD has been diagnosed on other occasions, such 
diagnoses were based on stressor events that are not 
confirmed.  Consequently, there is no need to resolve the 
inconsistency in the medical evidence as to whether the 
constellation of symptoms shown supports a diagnosis of PTSD.  
To establish entitlement to service connection for PTSD, the 
veteran must present both medical evidence diagnosing the 
condition and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Without 
credible supporting evidence of an in-service stressor, even 
unequivocal medical evidence that a claimant has all the 
symptoms needed to establish that he has PTSD would be 
insufficient to establish service connection for the PTSD, 
i.e., establish that the PTSD is service related.

The preponderance of the evidence is against the claim for 
service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting his claim and the evidence against the claim are 
in equipoise, the benefit of the doubt doctrine is 
inapplicable where, as here, the overwhelming preponderance 
of the evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1990). 


ORDER

Service connection for PTSD is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

